Citation Nr: 0002376	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  94-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbar strain with degenerative disc disease, L4-L5 and L5-
S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to May 
1992.

This appeal arises from a decision by the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 1996 the case was remanded for further 
evidentiary development.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected lumbar strain with degenerative 
disc disease, L4-L5 and L5-S1 is manifested by slight 
limitation of motion. 


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for lumbar strain with degenerative disc disease, L4-
L5 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45 
4.71a, Diagnostic Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999). 

Factual Background

A rating action in December 1992 awarded the veteran service 
connection for chronic lumbosacral strain based on service 
medical records reflecting treatment for lumbar spine 
pathology during service.  The rating decision also 
considered the report of a July 1992 VA rating examination 
reflecting the veteran's complaints of chronic and 
progressive positionally or exertionally related low back 
pain since 1991.  Examination revealed full range of motion 
with no changes in her paraspinal musculature.  The 
assessment was chronic low back pain for the past year and a 
half; suggestive of mild low back strain that was well 
managed conservatively to date.  An August 1992 VA magnetic 
resonance imaging spectroscopy (MRI) reported a mild central 
posterior disc bulge at L4-L5 and mild to moderate right 
posterior disc herniation at L5-S1.  

An October 1992 examination report from Pacific Northwest 
Sport and Physical Therapy Clinic (Pacific Northwest) 
included a history that the veteran's left leg was 1/2 to 3/4 
inch longer than her right.  Her active range of motion was 
flexion to 45 degrees with central low back pain and full 
extension, side bending and side rotation without pain.  
"Hypermobility" was noted for flexion at L5-S1 and for left 
side bending and rotation at L4-L5 and L5-S1.  The deep 
tendon reflexes were equal bilaterally.  The assessment 
indicates that most of the veteran's pain was coming from the 
disc bulge and excessive hypermobility.  


March 1993 treatment notes from Stanley A. Herring, M.D. of 
Pacific Northwest indicate that the veteran was improved on 
Relafen and further improved after an epidural injection.

Private medical records note ongoing treatment, including 
physical therapy for low back complaints.

During a January 1997 VA orthopedic examination the veteran 
complained of chronic back pain with a tingling in her legs.  
Examination was negative for kyphosis or scoliosis and 
motions were unrestricted.  Mild discomfort on palpation of 
the paraspinous muscles was noted, but the veteran stated 
that the palpation produced some relief of symptoms.  Flexion 
was to 60 degrees, extension was to 25 degrees, she had 45 
degrees lateral bending to both sides and her lateral 
rotation was unrestricted bilaterally.  The hip, knee ankle 
and foot muscles were strong.  The pertinent diagnosis was 
lumbar strain secondary to an August 1990 motor vehicle 
accident and early degenerative discopathy L4-L5 and L5-S1 
evidenced on MRI secondary to the strains.  The examiner 
noted that the veteran's examination was without evidence of 
any spinal arthritis and that the back motions, motor, 
sensory and reflex examinations were normal.  The examiner 
referred to X-ray studies and MRI studies performed from 1992 
to 1994.  Early degenerative changes were noted at L4-L5 and 
L5-S1 that would subjectively result in low back pain.  

An April 1997 rating decision increased the evaluation to 10 
percent based on the January examination.  The increased 
rating was effective June 1, 1992, the day after the 
veteran's separation from active service.

During an April 1998 assessment, Dr. Herring found that the 
veteran's low back could flex to 70 degrees, extend to 30 
degrees and rotate to 30 degrees bilaterally.  She had no 
paraspinous muscle spasms or lumbar shift.  The assessment 
was back pain and very little leg pain.  

During a May 1998 VA peripheral nerves examination the 
veteran complained of low back pain with occasional radiation 
to her right leg.  During the examination extension was to 15 
degrees and lateral bending was to 35 degrees bilaterally.  
Straight leg raising was to 45 degrees left and right.  
Forward flexion was to 65 degrees standing.  She had 
discomfort past 75 degrees on straight leg raising, but she 
could sit and flex her low back to over 100 degrees.  All 
motor strengths were strong.  Deep tendon reflexes were 
2+/4+.  Sensation was intact over all dermatomes.  The 
diagnosis was chronic low back pain secondary to degenerative 
disc disease L4-L5 and L5-S1 without current symptoms of 
radiculopathy.  The examiner added that the veteran could 
work fully and do self-directed exercises.  

A May 1998 physical therapy report from the Healthsouth 
Rehabilitation Center (Healthsouth) noted that the veteran 
was having intermittent right leg pain aggravated by 
prolonged sitting and strenuous activity.  She performed one 
60-degree straight leg raise with mild discomfort and one to 
80 degrees without discomfort.  She could sit for 30 minutes 
without right leg pain.  

A May 1998 treatment note from Dr. Herring related that the 
veteran could perform military duties including a physical 
fitness test as long as she did not perform sit ups, sit and 
reach exercises or jogging.  He recommended swimming as an 
alternate.

A November 1998 VA orthopedic review states that the examiner 
had reviewed the veteran's records and found that the 
veteran's mild degenerative disc disease could in all 
probability be related to her service-connected strain.  

A February 1999 treatment note from Dr. Herring revealed that 
the veteran had epidural injections in July 1997 and December 
1998.  By February 1999, she had no new symptoms except a 
recent flare of discomfort in an S1 distribution after 
surgical removal of a salivary gland.  She was having some 
discomfort on straight leg raising on the right side.  Dr. 
Herring noted that the veteran's formal neurovascular 
examination was unchanged, adding that she had been 
progressing until her gland surgery and that the recurrence 
of discomfort came without any suggestion of significant 
progressive neurological deficit.  

The RO increased the evaluation to the current 20 percent for 
lumbar strain with degenerative disc disease L4-L5 and L5-S1 
in a May 1999 rating decision, effective June 1, 1992.  The 
RO relied on Dr. Herring's notes as well as those of 
Healthsouth and Northwest.  

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's lumbar strain with degenerative disc disease, 
L4-L5 and L5-S1 is rated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Moderate 
intervertebral disc syndrome, with recurring attacks, warrant 
a 20 percent rating.  Severe intervertebral disc syndrome, 
with recurring attacks, with intermittent relief, warrants a 
40 percent evaluation.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  38 
C.F.R. § 4.71, Diagnostic Code 5293 (1999).

Moderate limitation of motion of the lumbar spine is assigned 
a 20 percent rating.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
4.71, Diagnostic Code 5292 (1999).  

Lumbosacral strain, severe, manifested by listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent evaluation.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
evaluation.  Diagnostic Code 5295 (1999).

The record is negative for medical evidence that the veteran 
has severe limitation of motion of her lumbar spine.  In May 
1998 lumbar flexion was to 65 degrees standing and over 100 
degrees sitting.  Lumbar bending was to 35 degrees left and 
right and extend to 15 degrees and there were no symptoms of 
radiculopathy.  Formal neurovascular examination was 
unchanged in February 1999.

Ratings greater than 20 percent are also available under 
Diagnostic Codes 5285 (residuals of vertebral fracture), 5286 
(ankylosis of the general spine) and 5289(ankylosis of the 
lumbar spine).  However, the evidence of record does not show 
any demonstrable evidence of vertebral fracture or any spinal 
ankylosis.

The medical evidence is negative for severe limitation of 
motion or for muscle spasm or loss of lateral bending 
necessary for a higher evaluation under Diagnostic Code 5292 
or 5295 respectively.

The Board finds that a rating of 40 percent or higher is not 
warranted under Diagnostic Code 5293, intervertebral disc 
syndrome.  The medical records do not indicate the presence 
of severe disability consisting of recurring attacks with 
intermittent relief necessary for a 40 percent evaluation or 
symptoms compatible with sciatic neuropathy, muscle spasm or 
ankle jerk necessary for a 60 percent evaluation under this 
diagnostic code.  Therefore the medical evidence of record 
does not support a rating higher than 20 percent under 
Diagnostic Code 5293.  38 C.F.R. § 4.7.

The Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any functional loss the 
veteran may have sustained by virtue of weakness or pain on 
use or motion as described in C.F.R. §§ 4.40, 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  VA has determined 
that intervertebral disc syndrome involves loss of range of 
motion.  Therefore 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another Diagnostic 
Code. VAOGCPREC 36-97 (December 1997). 

The Board notes that Code 5293 already contemplates pain as a 
rating criterion.  Considering the evidence in light of Code 
5293, as well as the provisions at 38 C.F.R. §§ 4.40 and 
4.45, the Board cannot conclude that the veteran suffers from 
such intense pain or severe weakness as to warrant an 
increased disability rating on that basis alone, as the 20 
percent rating already contemplates the extent of the 
veteran's current disability.

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this case, 
while the veteran complained of pain associated with the 
disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40." 
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  The medical 
evidence indicates only moderate limitation of motion due to 
muscular pain.  The Board finds these symptoms insufficient 
to support an increased disability rating based on functional 
loss under DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an increased disability rating for the 
veteran's lumbar strain with degenerative disc disease, L4-L5 
and L5-S1.

The Board notes that while the veteran appealed the initial 
December 1992 evaluation of 0 percent, effective the first 
day after her discharge.  The medical evidence of record does 
not indicate that the veteran's lumbar strain with 
degenerative disc disease, L4-L5 and L5-S1 was more severe at 
any time during the pendency of her current appeal.  The 
medical evidence does not show that her disability was more 
severely disabling than the level of impairment reflected in 
the most recent VA compensation examination.  Therefore, the 
evidence does not indicate that a staged rating is warranted 
for the veteran's lumbar strain.  Fenderson.

Therefore, the Board finds that the evidence is not 
sufficient to warrant an increased rating for the veteran's 
lumbar strain with degenerative disc disease, L4-L5 and L5-
S1.  The Board has carefully reviewed the entire record in 
this case; however, the Board does not find the evidence to 
be so evenly balanced that there is any doubt as to any 
material issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an increased evaluation for lumbar strain with 
degenerative disc disease, L4-L5 and L5-S1 is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

